.-

e.

                                  November      15,   1950


      Hon.. A. C. Winborn                     Opinion    No. V-1120,
      District Attorney
      Harris County                           Re:     Proper form for citations  in
      Houston, Texas                                  delinquent personal property
                                                      tax suits.
      Dear   Sir:

                    You request    the opinion      of this office    upon   two questions
      stated as follows:

                    “Question No. 1. Must the citation in personal
             property tax suits describe  the property upon which
             the tax is assessed by particular  classification, rather
             than in general terms?

                    “Question No. 2. Must the citation set forth each
             year, with the amount of tax for the year, rather than
             setting out the years (as 1941 to 1949). together with
             the total sum of taxes sued upon? ”

                   Rule 117a of the Rules of Civil Procedure,     which was
      promulgated   by order oft August 18, 1947 and became effective     De-
      cember 31, 1947, controls    the form of citation in delinquent tax suits.
      Rule 2, in defining the scope of the rules, specifically   provides  that
      Rule 117a shall control with respect to citations   in tax suits.

                    Subdivision   4 of Rule    117a provides         in part as follows:

                     “T.he statement   of the nature of the suit, to be
              set out in the citation, shall be sufficient if it contains
             .a brief general description     of the property upon which
              the taxes are due and the amount of such taxes, exclu-
              sive of interest,  penalties,  and costs,  ~~. ”

                    Subdivision   6 of Rule 117a provides a form of citation
      by personal   service   either in or out of the State and reads as follows:

                    “The form of citation for personal       service  shall
             be sufficient if it is in substantially   the following form,
             with proper~ changes to make the same applicable          to
             personal property, where necessary,         and if the suit in-
             cludes or is for the recovery     of taxes assessed     on per-
             sonal property, a general description       of such personal
             property shall be sufficient:
~Hon. A. C. Winborn,     Page 2 (V-1120)




                         “TtIE      STATE     OF TEXAS

                            ,.............,                 Defendant         . . ,


              “YOU ARE HEREBY COMMANDED                 to appear
      and answer before the Honorable District          Court , . . .
      Judicial District ,.........          County, Texas, at the
      Courthouse of said county in. . . . . . . . , Texas, at
      or before 10 o’clock a. m. of the Monday next after the
      expiration nf 20 days from the date of service of this
      citation, then and there to answer the petition of . . .
      . . . . . . , Plaintiff, filed in said Court on the . . . day
      of v . . . . . . , A. D., 19 . . , against . . . . . . . . . . ,
      Defendant . . , said suit being number . . . . . . on the
      docket of said Court, the nature of which demand is a
      suit to collect delinquent ad valorem        taxes on the prop-
      erty hereinafter      described.

              “The amount         of taxes due Plaintiff,         exclusive    of
      interest,   penalties,      and costs, is the sum           of $ . . . . ,
      said property being          described as follows,           to-wit: . . .
                                                                                  I
      . . . . . . . . . . . . .   . . . . . . . . . . . . . . .   . . ..k   . . .

               (Then ~follow certain additional           clauses      not mate-
      rial   to the questions at hand.)

              You will note that both subdivisions   4 and 6 of Rule 117a
 state that a general description   of the personal property shall be
 sufficient, and that the form given in subdivision    6 does not provide
a statement as to any year or years that taxes are delinquent upon
.the personal property and does not provide for the setting out of the
amount due for any particular     year.   We therefore   answer both your
questions in the negative.

                                   SUMMARY

             Citations   in person&property   tax suits need
      only describe    the property in general terms and need
      not set forth the year or years that the taxes are de-
      linquent.   Rule 117a, Rules of Civil Procedure.

                                                            Yours      very    truly,

APPROVED:                                                    PRICE DANIEL
                                                            Attorney General
Everett Hutchinson
Executive Assistant
                                                            BY
Charles D. Mathews
First Assistant                                                          Assistant
WVG/mwb